*977Opinión disidente emitida por el
Juez Asociado Señor Co-lón Pérez.
¿Será que nuevamente el vaivén de las olas arropa el entendimiento y provoca un tracto jurisprudencial zigzagueante y dúctil! Opinión disi-dente de la Juez Asociada Señora Rodríguez Rodríguez, en Asoc. Fotoperiodistas v. Rivera Schatz, 180 DPR 920, 974 (2011).
Hoy, arropados nuevamente por el mecimiento descon-trolado y desmesurado de lo que hace ocho años algunos miembros de este Tribunal proclamaron como el “flujo normal de la marea judicial”, este Poro pierde la oportunidad única de reiterar sus pronunciamientos, de hace más de dos décadas, en materia de igualdad electoral ante la cele-bración de un referéndum. Esta vez, extendiendo la refe-rida normativa al contexto de un plebiscito.
Específicamente, nos correspondía determinar si, ante la celebración de un plebiscito a celebrarse el próximo 11 de junio de 2017, y de la posible celebración de un referén-dum a llevarse a cabo el 8 de octubre del mismo año, se hacían extensivas a las agencias del Estado Libre Asociado de Puerto Rico las prohibiciones establecidas en el Art. 12.001 de la Ley Electoral de Puerto Rico, infra. Estas pro-hibiciones tienen el efecto de impedir que, salvo autoriza-ción expresa de la Junta Examinadora de Anuncios, tales agencias incurran en gastos para la compra de tiempo y espacio en los medios de comunicación del país, así como para la compra o distribución de materiales propagandís-ticos o promocionales con el propósito de exponer sus pro-gramas, proyectos, logros, realizaciones, proyecciones o planes. Lo anterior, con excepción, claro está, de aquellos avisos y anuncios de prensa expresamente requeridos por ley, ciertas campañas de la Compañía de Turismo, así como *978aquellos anuncios que sean utilizados para difundir infor-mación de interés público, urgencia o emergencia, los cua-les sólo serán permitidos, previa autorización al efecto, por la Comisión Estatal de Elecciones.
Contrario a lo señalado por una mayoría de este Tribunal —y conforme al axioma de igualdad electoral contenido en la Constitución del Estado Libre Asociado de Puerto Rico y a lo resuelto por este Tribunal en P.P.D. v. Gobernador I, infra, y P.P.D. v. Gobernador II, infra—, en el contexto de los even-tos electorales a celebrarse en los meses de junio y, posible-mente, en octubre de 2017, tal prohibición era válida y cón-sona con la salvaguarda constitucional al derecho de sufragio universal, igual, directo y secreto, y a la libre ex-presión de los electores y las electoras en nuestro país.
Por no ser ese el curso de acción seguido por una mayo-ría de este Tribunal, disentimos.
La postura que asume una mayoría de esta Curia, al amparo de una lectura desacertada, literal y positivista de las provisiones legales aplicables, y de las salvaguardas contenidas en la Constitución del Estado Libre Asociado de Puerto Rico, conlleva la revocación de uno de nuestros stare decisis mejores pensados y estructurados en materia de derecho electoral. Como si ello no fuera suficiente, tal dictamen acarrea, indudable e inequívocamente, un aten-tado contra el derecho fundamental de cada puertorri-queño y puertorriqueña al voto, libre de coacción por parte del Estado.
Esta nefasta actuación tiene el efecto de permitir que las agencias del Estado se arroguen de fondos públicos en el contexto de la celebración de eventos eleccionarios. Con su actuación, una mayoría de este Tribunal avala que el partido político que ocupa el poder utilice los fondos públi-cos para interferir —intencionalmente— con el libre dere-cho al voto de los puertorriqueños y las puertorriqueñas, a ser depositado en las urnas de la democracia, socavando así los pilares del esquema electoral de nuestro país. Nues-tra conciencia nos impide avalar tal proceder.
*979f — í
La controversia ante nuestra consideración surge a raíz de la aprobación de la Ley Núm. 7 de 3 de febrero de 2017, conocida como la Ley para la Descolonización Inmediata de Puerto Rico (Ley Núm. 7-2017). Conforme al referido esta-tuto, la Asamblea Legislativa de Puerto Rico autorizó la celebración de dos eventos electorales, a saber: (1) un ple-biscito, a celebrarse el próximo 11 de junio de 2017, me-diante el cual los electores debidamente inscritos podrán votar entre “Estadidad” y “Libre Asociación/Independen-cia” como opciones de estatus político (Plebiscito), y (2) un referéndum, en caso de prevalecer la opción de “Libre Aso-ciación/Independencia”, a celebrarse el 8 de octubre de 2017 para seleccionar el tipo de relación soberana, ya sea “Libre Asociación” o “Independencia” (Referéndum).
A raíz de lo anterior, la Comisión Estatal de Elecciones de Puerto Rico (CEE) celebró una reunión ordinaria en la cual el Comisionado Electoral Interino del Partido Popular Democrático, el señor Miguel Ríos Torres (Comisionado Electoral del PPD), presentó una solicitud para que —en vista de los eventos electorales antes mencionados— se ac-tivase la Junta Examinadora de Anuncios (JEA). Ello al amparo del Art. 12.001 de la Ley Electoral de Puerto Rico, Ley Núm. 78 de 1 de junio de 2011, según enmendada, 16 LPRA see. 4231 (Ley Núm. 78-2011).
A dicha solicitud, la Comisionada Electoral del Partido Nuevo Progresista, la señora Norma E. Burgos Andújar (Comisionada Electoral del PNP) se opuso. Ésta alegó que la Ley Núm. 7-2017 era silente en cuanto a la activación de la JEA y que el Art. 12.001 de la Ley Núm. 78-2011, supra, era aplicable únicamente a las elecciones generales, por lo que entendió que la activación de tal ente no procedía ante la celebración del plebiscito.
*980Así las cosas, ante la falta de unanimidad entre los comi-sionados electorales(1) y conforme al procedimiento estable-cido en la Ley Núm. 78-2011, supra, la controversia quedó sometida para la consideración de la Presidenta de la Comi-sión Estatal de Elecciones (Presidenta de la CEE), quien, oportunamente, emitió la Resolución C.E.E.-RS-17-07 (en adelante, Resolución de la CEE) y dispuso de las controver-sias presentadas ante su consideración. Al así hacerlo, me-diante el referido documento, la Presidenta de la CEE activó la veda electoral para la difusión de anuncios gubernamen-tales contenida en el Art. 12.001 de la Ley Núm. 78-2011, supra, hasta el 12 de junio del año vigente; día después del plebiscito. Por otra parte, dispuso que en caso de que fuese necesaria la celebración del Referéndum, la referida prohi-bición estará vigente hasta el 9 de octubre de 2017. Por úl-timo, y cónsono con lo anterior, ordenó se constituyera la JEA, ente encargado de hacer valer lo dispuesto en el men-cionado Art. 12.001 de la Ley Núm. 78-2011.
Inconforme con dicho proceder, y tras la oportuna pre-sentación de una solicitud de reconsideración ante la Pre-sidenta de la CEE —la cual fue denegada — , la Comisio-nada Electoral del PNP presentó un recurso de Revisión Judicial ante el Tribunal de Primera Instancia para im-pugnar la Resolución de la CEE. En síntesis, la Comisio-nada Electoral del PNP solicitó que se dejara sin efecto el mencionado dictamen por entender que las disposiciones contenidas en el Art. 12.001 de la Ley Núm. 78-2011, supra, son de aplicación exclusiva a la celebración de eleccio-nes generales, no así al Plebiscito o Referéndum.
Así pues, y mientras el caso se encontraba pendiente ante el Tribunal de Primera Instancia, el Senado de Puerto Rico, por conducto de su presidente, Hon. Thomas Rivera Schatz, y su secretario, Manuel Torres Nieves, junto a la *981Cámara de Representantes de Puerto Rico, por conducto de su presidente, Hon. Carlos Méndez Núñez, comparecieron ante este Tribunal mediante una solicitud de Certificación. En esta, nos solicitaron que certificáramos el presente caso, de modo que este Tribunal pudiera atender, en primera ins-tancia, los asuntos planteados ante el foro primario.
El mismo día, compareció ante nos la Comisionada Electoral del PNP, uniéndose a la mencionada solicitud y adop-tando los fundamentos expuestos por el Senado de Puerto Rico, su presidente y secretario, la Cámara de Represen-tantes de Puerto Rico y su presidente.
Luego de que este Tribunal acogiera la solicitud de Cer-tificación, y tras los trámites de rigor, las partes en el pre-sente pleito presentaron sus respectivos alegatos. En ellos, la CEE alega que, por ser el ente designado por ley para resolver asuntos electorales, estaba autorizada a regla-mentar todo lo relativo al proceso electoral en el país; ello, como salvaguarda del derecho al voto de los ciudadanos. Asimismo, argüyó que las disposiciones de la citada Ley Núm. 7-2017 eran compatibles con la Ley Núm. 78-2011, supra, en lo relacionado a la veda electoral. Particular-mente, esboza que anteriormente este Tribunal ya había resuelto una controversia idéntica a la presente y, allí, de-terminó que la veda electoral sobre difusión de anuncios por parte del Estado, y sufragados con fondos públicos, era aplicable a un evento de referéndum.
La Comisionada Electoral del PNP, por su parte, arguye que activar la veda electoral a referéndums y plebiscitos tendría el efecto de “paralizar” la capacidad del Estado Li-bre Asociado de Puerto Rico (ELA) de comunicar sus polí-ticas públicas e informar a la ciudadanía. En consecuencia, sostiene que la prohibición contenida en el Art. 12.001 de la Ley Núm. 78-2011, supra, aplicaba exclusivamente a las elecciones generales en el país.
Por otro lado, el Comisionado Electoral del PPD en-tiende, en síntesis, que el asunto ante nuestra considera-*982ción no es novel, sino que este Tribunal lo resolvió hace años. Así, expresó que cónsono con lo resuelto en P.P.D. v. Gobernador II, 136 DPR 916 (1994), y según el texto claro de la Ley Núm. 7-2017, la veda electoral aplica a los asun-tos electorales a celebrarse el 11 de junio y 8 de octubre de 2017, de ser este último necesario. Por ello, sostuvo la pro-cedencia de la constitución de la JEA.
De igual forma, la Comisionada Electoral del Partido Independentista Puertorriqueño, la licenciada María de Lourdes Santiago Negrón, compareció ante nos. En su ale-gato, y en lo aquí pertinente, sostiene que la propia Ley Núm. 7-2017 incorporó, de forma literal, lo dispuesto en la Ley Núm. 78-2011 en cuanto a los delitos y las prohibiciones. Por ello, opina que la veda electoral conte-nida en el Art. 12.001 de nuestro estatuto electoral vigente, por ser un tipo de prohibición, aplica a los eventos electo-rales a celebrarse en junio y octubre del año corriente. Asi-mismo, alega que este Tribunal ha resuelto situaciones como la presente al amparo del principio de igualdad eco-nómica electoral.
Por otra parte, en su comparecencia, el Procurador General del Estado Libre Asociado de Puerto Rico (Procura-dor General) presentó su oposición a la Resolución de la CEE. En esencia, el ELA argumenta que en nuestro Es-tado de derecho existe una facultad delegada al Estado de comunicar e informar a los ciudadanos del país sobre los programas gubernamentales y que, si bien reconoce no po-seer un derecho a la libertad de expresión, cualquier limi-tación a esta facultad debe ser observada con cautela. Ade-más, sostiene que nada de lo resuelto por este Tribunal apoya la activación de la JEA en periodos en los que no se celebre una elección general.
En escrito separado, el Senado de Puerto Rico, su presi-dente y su secretario, alegaron, en síntesis, que las dispo-siciones de la Ley Núm. 7-2017 eran incompatibles con la prohibición contenida en el Art. 12.001 de la Ley Núm. *98378-2011, supra, por lo que prevalecía la primera; ello, por tratarse de una ley especial. Asimismo, sostienen que en P.P.D. v. Gobernador II, supra, esta Curia determinó que la prohibición contenida en el estatuto electoral vigente en aquel entonces no se extendía a años en que no se cele-brara una elección general.
Por último, la Cámara de Representantes de Puerto Rico, su presidente y su secretario, también presentaron su correspondiente alegato. En este, entre otros asuntos, plantean que para determinar si era o no aplicable la veda electoral contenida en la Ley Núm. 78-2011, supra, no so-lamente era necesario realizar una distinción entre los dis-tintos eventos electorales —a saber, una elección general, un plebiscito y un referéndum — , sino que, además, se de-bía considerar la naturaleza del referéndum. Así, argüyó que lo resuelto en otras ocasiones por este Tribunal, en contextos similares al presente, no aplicaba.
H-i u-j
De entrada, es menester aclarar que, contrario a lo que pretende intimar una mayoría de este Tribunal, este Poro —como último intérprete de la Constitución del Estado Li-bre Asociado de Puerto Rico— puede y debe recurrir al texto de la misma en todas aquellas circunstancias en las que ello sea meritorio. Precisamente, al desplegar tal facul-tad revisora e interpretar así los contornos de nuestra Constitución, “debemos garantizar su vigorosidad y rele-vancia ante los problemas sociales, económicos y políticos actuales”. (Énfasis suplido). Misión Ind. P.R. v. J.P., 146 DPR 64, 91 (1998). Véanse, además: Nogueras v. Hernández Colón [I], 127 DPR 405, 411 (1990); P.I.P. v. C.E.E., 120 DPR 580, 613 (1988); López Vives v. Policía de P.R., 118 DPR 219, 227 (1987). La contención en contrario, relativa a que no podemos ejercer tal función “sin la correspondiente solicitud de las partes”, resulta en una anomalía a nuestro *984rol como tribunal de última instancia. Una vez aclarado lo anterior, procedemos a discutir el derecho aplicable —y ob-viado por esta mayoría— a la controversia ante nos. (En-fasis suplido). Per curiam, pág. 926.
{ — i I — i hH
Como es sabido, y en lo pertinente a la controversia que nos ocupa, la Constitución del Estado Libre Asociado de Puerto Rico, al igual que la Constitución de Estados Uni-dos de América, (2) consagra como principio fundamental en nuestra vida de pueblo el derecho a la igualdad e igual protección de las leyes. Al respecto, el Art. II, Sec. 1 de nuestra Carta Magna señala:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encamarán estos principios de esencial igualdad humana. LPRA, Tomo 1, ed. 2016, pág. 275.
Según dispuesto en el Diario de Sesiones de la Conven-ción Constituyente, entre los principios que inspiraron a los fundadores y la fundadora de nuestra Constitución al momento de redactar la referida cláusula constitucional se encontraban:
[...] fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como con-secuencia de ésta, la igualdad esencial de todas las personas dentro de nuestro sistema constitucional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la naturaleza o en la cultura. Todo discrimen o *985privilegio contrario a esta esencial igualdad repugna al sis-tema jurídico puertorriqueño. En cuanto fuera menester nues-tra organización legal queda robustecida por la presente dis-posición constitucional, a la vez que obligada a ensanchar sus disposiciones para dar plena realización a lo aquí dispuesto. Informe de la Comisión de la Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2561 (1962).
Cónsono con lo anterior, en aras de darle significado y vida a la referida disposición constitucional, y en el con-texto de las controversias que nos ocupan, hemos estable-cido que la igualdad “ ‘\p]or su naturaleza dinámica es susceptible de manifestarse en diversas dimensiones’ ”. P.P.D. v. Gobernador I, 139 DPR 643, 667 (1995), citando a P.R.P. v. E.L.A., 115 DPR 631, 633 (1984). Una de estas manifes-taciones lo es la igualdad electoral.
El principio de igualdad electoral está celosamente res-guardado en nuestro ordenamiento constitucional en el Art. II, Sec. 2 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, pág. 283. Dicho articulado garantiza la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protege al ciudadano y ciudadana contra toda coacción en el ejercicio de su prerro-gativa electoral. íd.
Como se puede apreciar, bien se puede decir que, en su contenido, el Art. II, Sec. 2 de nuestra Constitución, supra, consagra el principio fundamental de que el poder político en nuestro ordenamiento constitucional emana del consen-timiento y de la voluntad de los ciudadanos y las ciudada-nas del país. Este precepto constitucional le impone al Go-bierno una responsabilidad dual: “la de abstenerse, por un lado, de interferir con el ejercicio del sufragio universal, igual, directo y secreto, y por otro, la de proteger al ciuda-dano contra toda coacción en el ejercicio de tal prerrogativa electoral”. (Énfasis suplido y en el original). P.P.D. v. Gobernador I, supra, pág. 670. Véase Sánchez y Colón v. E.L.A. I, 134 DPR 445, 449-450 (1993).
*986Específicamente, este Tribunal, al expresarse en torno a tal postulado, ha establecido lo siguiente:

Estos postulados constitucionales protegen y garantizan el derecho al sufragio universal, tanto en las elecciones generales como en los referéndums y en los plebiscitos. Aunque no es derecho de carácter absoluto y la Legislatura tiene amplia fa-cultad para reglamentarlo, le corresponde a los tribunales la responsabilidad de asegurar que la legislación promulgada cumpla con las garantías constitucionales. Al descargar esta responsabilidad tenemos que hacer un delicado balance entre el derecho fundamental al sufragio y el interés del Estado en reglamentar su ejercicio para que el proceso se conduzca orde-nadamente con la mayor participación de electores en igual-dad de condiciones. [...] Cada decisión debe tomarse con cui-dado, atendiendo a las circunstancias particulares de cada caso. Como principio general, aquella legislación que sea one-rosa y afecte sustancialmente el derecho al sufragio es susceptible de impugnación constitucional. (Énfasis suplido y en el original). Sánchez y Colón v. E.L.A. I, supra, págs. 449-450.

En ese sentido, vale la pena señalar que una de las he-rramientas con las cuales históricamente se ha procurado garantizar la igualdad electoral en nuestro país es el Art. 12.001 de la Ley Núm. 78-2011, supra, antes denominado Art. 8.001 de la Ley Electoral de Puerto Rico de 1977, Ley Núm. 4 de 20 de diciembre de 1977 (16 LPRA see. 3351 (ed. 2009)) (Ley Electoral de 1977).(3) En lo pertinente a la con-troversia ante nos, la referida disposición legal establece que:
*987Durante el año en que se celebre una elección general y hasta el día siguiente a la fecha de la celebración de la misma, se prohíbe a las agencias del Gobierno, a la Asamblea Legis-lativa y a la Rama Judicial de Puerto Rico incurrir en gastos para la compra de tiempo y espacio en los medios de comuni-cación, así como para la compra y distribución de materiales propagandísticos o promocionales con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes. Se exceptúan de esta disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley; las cam-pañas de la Compañía de Turismo para promoción del turismo interno, campañas de promoción fuera de Puerto Rico por parte de la Compañía de Turismo de Puerto Rico o la Autori-dad de Distrito del Centro de Convenciones de Puerto Rico promocionando a la isla de Puerto Rico como destino turístico, o la Compañía de Fomento Industrial promocionando la inver-sión del extranjero en Puerto Rico, siempre que no incluyan relaciones de logros de la administración o la corporación ni se destaque la figura de ningún funcionario. Además, se excluyen las notificaciones o convocatorias para procesos de vistas pú-blicas legislativas o administrativas que se publique y circule sin usar los medios de difusión masiva pagados.
As [i] mismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuales sólo serán per-mitidos previa autorización al efecto de la Comisión.
En el caso de los anuncios o avisos que son requeridos por ley, a las agencias del Gobierno, a la Asamblea Legislativa y a la Rama Judicial de Puerto Rico, así como a los municipios, la Comisión tendrá un término de dos (2) días laborables para expresar por escrito su aprobación o reparo, al aviso o anuncio para el cual se solicitó la autorización. El término antes men-cionado se contará a partir del momento de la solicitud de autorización a la Comisión, y en caso de que el mismo expire sin que la Comisión haya expresado su aprobación o reparo, se dará por autorizado el mensaje, aviso o anuncio en cuestión; y no será necesaria la emisión de documentos de aprobación por parte de la Junta.
Las disposiciones de esta sección no serán de aplicación al cargo de Comisionado Residente, las que se regirán por lo es-tatuido en la Ley Federal de Elecciones 2 U.S.C. § 441(a)(1)(A) et seq.
La violación de esta sección conllevará a la agencia o depen-dencia gubernamental una multa administrativa de hasta diez mil (10,000) dólares por la primera infracción y hasta veinticinco mil (25,000) dólares por infracciones *988subsiguientes. Los fondos que se obtengan bajo este concepto, pasarán a formar parte del fondo especial para el financia-miento de los gastos de automatización de los procesos electo-rales, según se dispone en la see. 4011 de este título. 16 LPRA see. 4231.
Como se puede apreciar, la puesta en vigor del Art. 12.001, antes Art. 8.001 de la Ley Electoral de 1977, tuvo el efecto de, salvo contadas excepciones autorizadas por la JEA, restringir la divulgación de información por parte del Estado Libre Asociado durante la celebración de las elec-ciones generales en el país. Dicho de otra forma, el referido estatuto tuvo la “ ‘intención legislativa de excluir definiti-vamente del proceso político la influencia solapada que el partido en el poder puede tener mediante el uso de los anuncios gubernamentales’ (Enfasis suplido). P.P.D. v. Gobernador I, supra, págs. 682-683, citando con aprobación a C.E.E. v. Depto. de Estado, 134 DPR 927, 939 (1993).(4) Disposiciones como ésta reflejan “ ‘eZ interés en descontinuar durante el período eleccionario la práctica de las agencias gubernamentales de hacer campaña política mediante la publicación de anuncios sobre sus logros y planes’ íd.
Notamos, pues, que al igual que bajo el esquema previa-mente establecido mediante el derogado Art. 8.001 de la Ley Electoral de 1977, supra, el nuevo Art. 12.001 de la Ley Núm. 78-2011, supra —el cual, en esencia, adelanta el mismo espíritu que su predecesor— busca evitar que el ELA y sus agencias, mediante la utilización de fondos pú-blicos, influyan de alguna forma en la libre expresión y selección de los ciudadanos y ciudadanas que participan en los eventos electorales del país. Sobre el particular, véase el Primer Informe de la Comisión Especial de Reforma Gu-bernamental del Senado rendido con enmiendas sobre el Sustitutivo de la Cámara al P. de la C. 1863 de 10 de no-*989viembre de 2010, 4ta Sesión Ordinaria, 16ta Asamblea Le-gislativa, pág. 25.(5)
Así pues, en aras de garantizar el fiel cumplimiento de lo dispuesto en el Art. 12.001 de la Ley Núm. 78-2011, supra —y similar a como se hacía cuando estaba vigente el Art. 8.001 de la Ley Electoral de 1977 — , en virtud de la Regla 2.1 del Reglamento para el Control de Gastos de Difusión Pública del Gobierno de la Comisión Estatal de Elecciones de 14 de octubre de 2015, se estableció la JEA. Así, se le concedió a dicho organismo la encomienda de evaluar toda solicitud de autorización de difusión de anun-cios presentada por el Gobierno de Puerto Rico en las elec-ciones generales. Regla 2.3 del Reglamento, supra, pág. 6.
Ahora bien, es menester señalar que la activación de la veda electoral para la difusión de anuncios gubernamenta-les contenida en el Art. 12.001 de la Ley Núm. 78-2011, no solo se limita a la celebración de elecciones generales, como pretende sugerir su texto. Al respecto, y para entender el alcance de esta prohibición, conviene repasar las interpre-taciones —a nuestro juicio, correctas y completas— que del Art. 8.001 de la Ley Electoral de 1977 realizó este Tribunal en P.P.D. v. Gobernador I, supra, y P.P.D. v. Gobernador II, supra.
En P.P.D. v. Gobernador II, supra, este Tribunal tuvo ante su consideración una situación de hechos muy similar a la que hoy nos atañe. En aquella ocasión se impugnó la validez de la Ley Núm. 49-1994, también conocida como Ley Habilitadora del Referéndum sobre Enmiendas a la Constitución de Puerto Rico de 1994 (Ley Habilitadora), mediante la cual se autorizó la celebración de un referén-*990dum para que los electores inscritos manifestaran su apro-bación o rechazo a unas enmiendas propuestas a varias secciones y artículos de la Constitución del Estado Libre Asociado de Puerto Rico.
En lo aquí relacionado, los demandantes solicitaron que se le ordenara al gobernador de Puerto Rico y a las corpo-raciones públicas demandadas, junto a los correspondien-tes funcionarios públicos, detener las campañas publicita-rias realizadas por estos a través de los medios de difusión pública del país. Ello, al amparo del Art. 8.001 de la Ley Electoral de 1977, supra.
En dicha ocasión, el foro primario determinó que el re-ferido artículo de la Ley Electoral de 1977 tenía vigencia con relación al referéndum programado en Puerto Rico, por lo cual ordenó a la CEE que nombrara la Junta de Anun-cios que habría de evaluar la necesidad de publicación de todo anuncio gubernamental hasta el día después del referéndum. Ello, al amparo del principio de igualdad eco-nómica inmerso en la Constitución del Estado Libre Aso-ciado de Puerto Rico.
Así las cosas, este Tribunal se expresó en torno a la aplicabilidad de la prohibición contenida en el antiguo Art. 8.001 de la Ley Electoral de 1977, supra, al referéndum a celebrarse en el país, conforme a la Ley Habilitadora. En aquel entonces, expresamos que, al amparo del Art. II, Sec. 2 del Art. II de nuestra Constitución, supra, y la intención que tuvo la Convención Constituyente al redactarla, el de-recho constitucional al sufragio es “un elemento común a las elecciones generales y los referéndum[s]”. (Enfasis su-plido y en el original). P.P.D. v. Gobernador II, supra, pág. 925. Véase, además, Sánchez y Colón v. E.L.A. I, supra, pág. 449. Asimismo, establecimos que el derecho constitu-cional del sufragio “es consustancial con la existencia misma de la democracia”, por tratarse de un derecho que está presente tanto en las elecciones generales como en los referéndums. P.P.D. v. Gobernador II, supra, pág. 925. Ese *991elemento común —el derecho constitucional al sufragio— sin duda alguna, también está presente en los plebiscitos.
Posteriormente, un año después, en P.P.D. v. Gobernador I, supra,(6) se alegó la violación a los principios más esenciales del derecho al voto, ante la utilización de fondos públicos por parte del Estado o un municipio para pagar anuncios que tenían el propósito de beneficiar al partido político en el poder o a los candidatos de tal partido, tanto a nivel estatal como municipal.
En lo aquí pertinente, este Tribunal reafirmó la norma a los efectos de que el axioma constitucional de igualdad electoral queda protegido en nuestro ordenamiento. Asi-mismo, hicimos énfasis en la protección brindada por nues-tra Asamblea Legislativa a dicho axioma mediante el es-quema electoral establecido en Puerto Rico. En aquel entonces, establecimos que el Art. 3.023 de la Ley Electoral de 1977 (16 LPRA see. 3116) (ed. 2009) tenía el propósito de salvaguardar dicho principio de igualdad electoral al otorgar un trato igual a los partidos políticos en la asigna-ción anual de fondos públicos para su funcionamiento. Véase P.P.D. v. Gobernador I, supra, pág. 667.
Al evaluar la “estrecha relación” entre la See. 9 del Art. VI de nuestra Constitución, supra, y el axioma de igualdad electoral en su vertiente de igualdad económica, dispusi-mos lo siguiente:
En la medida en que se subvencione una campaña político-partidista con fondos públicos, se le permite una ventaja a un partido (o candidato político) sobre otros, lo que atenta contra el axioma de igualdad electoral y socava los pilares del es-quema electoral en nuestro País, el cuál garantiza la igualdad *992económica entre los partidos sin limitarlo al período eleccionario. Esto afecta detrimentalmente [sic], además, el derecho de los electores a ejercer su voto libre de cualquier coacción, toda vez que como componentes esenciales de los partidos son colocados en la misma desventaja económica que su partido frente al que subvencionó parte de su campaña po-lítica con los fondos de todo el Pueblo de Puerto Rico, incluso los de esos electores pertenecientes a cualquier partido de opo-sición del Gobierno actual. (Énfasis suplido). P.P.D. v. Gobernador I, supra, pág. 671.
Siendo ello así, no existe duda de que —tal y como re-solvimos en P.P.D. v. Gobernador II, supra— el principio de igualdad inmerso en nuestra Constitución se manifiesta, entre otras, en los asuntos electorales, trátese de una elec-ción general, plebiscito o referéndum. Así pues,
[e]l concepto de igualdad económica, con relación a la distribu-ción de fondos públicos en el proceso electoral, impide que un partido que ostente el poder de gobernar al pueblo en un mo-mento dado utilice fondos públicos para tomar ventaja inde-bida dirigida a promover su postura. El Art. 8.001 [de la Ley Electoral de 1977], supra, es precisamente una medida pre-ventiva para que no ocurra dicha práctica indebida. Por lo tanto, el referido artículo, por imperativo del axioma de igual-dad inmerso en la Constitución, así como en protección del derecho constitucional a la libre selección traducido en el dere-cho al sufragio, resulta compatible y consecuentemente aplica-ble a la Ley Habilitadora del Referéndum. En aras de mante-ner un proceso democrático, no podemos permitir una ventaja indebida del partido que esté en el Gobierno para promover su postura mediante la utilización de fondos públicos. (Énfasis suplido). P.P.D. v. Gobernador II, supra, pág. 926.
En fin, si hace veinte años —en salvaguarda al principio de igualdad electoral y la paridad económica de los parti-dos políticos— resolvimos que la prohibición contenida en el Art. 8.0001 de la Ley Electoral de 1977, supra, era ex-tensiva a un evento de referéndum a celebrarse en el país, igual garantía estamos obligados a extender a los eventos electorales que se avecinan; entiéndase, el Plebiscito del 11 *993de junio de 2017 y el posible Referéndum del 8 de octubre del mismo año.
Es importante notar que las elecciones generales, los ple-biscitos y los referéndums tienen un elemento común. Bus-can, mediante el ejercicio del voto, auscultar el sentir de la ciudadanía sobre distintos asuntos de vital importancia. En una elección general se eligen los representantes del pueblo; en el plebiscito, se adoptan decisiones fundamentales sobre la estructura o forma del Estado, y en el referéndum, se expresa sobre cualquier asunto sometido a su consulta, como por ejemplo, asuntos de naturaleza constitucional o legislativa, o relativos a decisiones de naturaleza política. Véase Art. 2.003(31), (82) y (86) de la Ley Núm. 78-2011, supra, 16 LPRA sec. 4003(31), (82) y (86).
Es evidente, entonces, que todos estos eventos tienen un elemento común: convocar al pueblo para que mediante el ejercicio del voto se expresen sobre un tema trascendental. Al ser eventos tan similares e involucrar el derecho al voto como vehículo de expresión, no cabe hacer distinción entre ellos a los efectos de cumplir, en el Plebiscito, con el man-dato constitucional que identificamos en P.P.D. v. Gobernador II, supra. Lo contrario —es decir, no aplicar la veda electoral al Plebiscito pero, meses más tardes, sí aplicar tal prohibición al Referéndum— sería una anomalía, puesto que la Ley Núm. 7-2017, supra, dispone para ambos eventos. Esto sería una lectura muy enrevesada.
En este caso, contrario a lo esbozado por la mayoría de este Tribunal, no existe condición alguna que deba mover a esta Curia a variar el precedente previamente establecido. Todo lo contrario. Es nuestra responsabilidad, como Alto Foro Judicial, otorgar cierto grado de certeza en cuanto a si, ante la celebración de los eventos electorales menciona-dos, se debe activar la JEA como filtro para determinar si las agencias adscritas al Poder Ejecutivo pueden o no in-currir en gastos de fondos públicos en la publicación de anuncios; además de cerciorarse de que los referidos anun-cios no estén matizados por posturas político-partidistas.
*994Por último, es menester señalar que en el caso de la ley en controversia, la Ley Núm. 7-2017, supra, esta prohibi-ción se hace más patente si tomamos en cuenta que esta ley —además de establecer los pormenores para la realiza-ción de los eventos electorales del 11 de junio y 8 de octubre de 2017— en su Art. XIII, Sec. 1, expresamente establece que las prohibiciones y los delitos relacionados con la cele-bración de esta consulta se regirán por las disposiciones establecidas en la Ley Núm. 78-2011; entiéndase, la vi-gente Ley Electoral de Puerto Rico. Sobre este particular, se señala en el mencionado Art. XII, Sec. 1, lo siguiente:
(a) Las prohibiciones y los delitos relacionados con la celebra-ción de esta consulta, se regirán por las disposiciones estable-cidas en la Ley 78-2011, según enmendada, conocida como la “Ley Electoral de Puerto Rico” y por la Ley 222-2011, conocida como la “Ley para la Fiscalización del Financiamiento de Campañas Políticas en Puerto Rico”, excepto cuando sean im-procedentes o incompatibles con las disposiciones de esta Ley o cuando esta Ley dispone delito o penalidad específica.
Demás está decir que, entre esas prohibiciones, en la Ley Núm. 78-2011 se encuentra la prohibición de incurrir en gastos para la compra de tiempo y espacio en los medios de comunicación del país, así como para la compra o distri-bución de materiales propagandísticos o promocionales con el propósito de exponer programas, proyectos, logros, rea-lizaciones, proyecciones o planes de las agencias adscritas al Poder Ejecutivo. Lo anterior, como ya hemos mencio-nado, con excepción de aquellos avisos y anuncios de prensa expresamente requeridos por ley y las campañas de la Compañía de Turismo, así como aquellos anuncios que sean utilizados para difundir información de interés pú-blico, urgencia o emergencia, los cuales solo serán permiti-dos previa autorización de la CEE.
Además, al considerar la citada sección de ley, también es menester tomar en consideración el Art. 11.001 de la Ley Núm. 78-2011 (16 LPRA sec. 4211), el cual dispone que “[t]odo referéndum, consulta o plebiscito que se celebre en *995Puerto Rico se regirá por la ley especial que a tal fin se apruebe y por las disposiciones de este subtítulo en todo aquello necesario o pertinente para lo cual dicha ley especial no disponga(Énfasis suplico). Es decir, surge con me-ridiana claridad que la intención legislativa no fue tornar inoperante la Ley Núm. 78-2011, supra, sino que, por el contrario, el propio estatuto especial reconoce su eficacia. Véase, además, Art. 18 del Código Civil de Puerto Rico, 31 LPRA sec. 18 (“Las leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refi-riendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro” [énfasis suplido]).
Es, pues, a la luz de la normativa antes expuesta, que procedemos a disponer de las controversias ante nuestra consideración.
IV
En el presente caso, el argumento principal de la Comi-sionada Electoral del PNP, del Procurador General, del Se-nado de Puerto Rico y de la Cámara de Representantes de Puerto Rico es que si bien el Estado no tiene un derecho de libertad de expresión, sí posee el deber y la facultad de co-municarse con sus ciudadanos con el fin de informar sobre planes gubernamentales y demás asuntos relacionados. Bajo esta premisa, alegan que, contrario a lo resuelto en la Resolución de la CEE, las disposiciones contenidas en el Art. 12.001 de la Ley Núm. 78-2011, supra, son de aplicación exclusivamente durante el año en que se celebre una elec-ción general. Además, argumentan que tanto el referéndum como el plebiscito son eventos no definidos como “elección general” y que, por lo tanto, no ha de aplicarse la prohibición estatutaria durante la celebración de tales eventos. No le asiste la razón. Como hemos visto, similares planteamientos ya fueron atendidos y descartados por este Tribunal en *996P.P.D. v. Gobernador II, supra, y P.P.D. v. Gobernador I, supra, respectivamente.
Y es que la controversia ante nuestra consideración se ceñía a determinar si fuera del año en el que se celebran las elecciones generales en nuestro país —y ante la cele-bración de un evento distinto a las referidas elecciones ge-nerales, por virtud de una ley especial— cobraban vida las disposiciones de la veda electoral contenidas en el Art. 12.001 de la Ley Núm. 78-2011, supra. Ello, a los fines de que cualquier anuncio que el Estado pretendiera difundir por los medios de comunicación del país fuese evaluado por el ente designado por la CEE, a saber, la JEA.
Conforme a la normativa antes expuesta —la cual es correcta y no amerita revocarse — , y en vista de que este caso no presenta elementos adicionales a los ya evaluados por este Tribunal en los casos anteriormente discutidos, entendemos que actuó correctamente la CEE al extender las disposiciones del Art. 12.001 de la Ley Núm. 78-2011, supra, a los eventos electorales a celebrarse en el país el 11 de junio de 2017 y, de ser necesario, al que se llevaría a cabo el 8 de octubre del mismo año, a saber, el plebiscito y referéndum, respectivamente. No podemos avalar que el ELA, mediante anuncios por medios de difusión pública, y con fondos provenientes del pueblo, interfiera con la pre-rrogativa de cada uno de nuestros individuos. El derecho al sufragio es correspondiente a la democracia misma y nos toca velar por que se ejerza de forma libre y voluntaria en todo suceso electoral. Siendo ello así, es nuestro juicio que los errores señalados no se cometieron.
V
Antes de finalizar, y con relación a uno de los plantea-mientos esbozados por el Procurador General, a los efectos de que aplicar la veda electoral tendría el efecto de socavar su facultad de comunicarse con el pueblo sobre asuntos *997gubernamentales, citamos “in extenso” lo dispuesto por este Tribunal en P.P.D. v. Gobernador II, supra, págs. 923-924:
Los derechos contenidos en la Carta de Derechos le asisten a los individuos frente al Estado. Esos derechos no pueden ex-tenderse a las expresiones del Gobierno porque los derechos están formulados en términos de lo que el Gobierno no puede hacer con relación a la expresión de las personas y no a la inversa. De ahí que el Gobierno no tiene un derecho constitu-cional a la libre expresión protegido. El problema ante nos implica el axioma básico de que el proceso decisional puerto-rriqueño responde en su realidad al postulado de igualdad in-merso en nuestra Constitución, el cual persigue lograr paridad económica entre los partidos políticos para la divulgación de ideas y mensajes en nuestro país. Véanse: Marrero v. Mun. de Morovis, 115 DPR 643, 646 (1984); P.N.P. v. Tribunal Electoral, supra, pág. 753. De ello resulta que existe un amplio po-der en la limitación de la propaganda gubernamental.
Por otro lado, no se veda completamente los anuncios guber-namentales, puesto que existe un mecanismo provisto por la C.E.E., que pasará juicio sobre el anuncio, para autorizarlos si ello corresponde. Dicha determinación está sujeta a revisión por parte de los tribunales. Recordemos que se trata de un interés apremiante en proteger el derecho constitucional de igualdad, que existe un interés en que el Estado y sus [dependencias] se mantengan neutrales, salvaguardando así el principio de libre selección del pueblo contenido en la See. 2 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1.
VI
Establecido lo anterior, y a modo de epílogo, hoy hubié-semos resuelto que, al amparo del axioma de igualdad electoral en su vertiente de igualdad económica consagrado en la Constitución del Estado Libre Asociado de Puerto Rico, el Art. 12.001 de la Ley Núm. 78-2011, supra, es de aplicación en toda su extensión tanto al Plebiscito a cele-brase el 11 de junio de 2017, así como, de ser necesario, al Referéndum a llevarse a cabo el 8 de octubre del mismo año. Las elecciones generales, los plebiscitos y los referén-dums tienen como denominador común el ejercicio del de-*998recho constitucional al sufragio. Es nuestra función, como últimos intérpretes de la Constitución, procurar por la pu-reza de dichos procesos. A través de esta opinión disidente lo hemos hecho hoy.
VII
Por los fundamentos antes expuestos, disentimos de lo resuelto por una mayoría de este Tribunal, Siendo ello así, hubiéramos confirmado la Resolución de la CEE y, en su consecuencia, ordenado la constitución de la JEA.

 Al momento en que se suscitó la controversia ante nuestra consideración, solo estuvieron presentes dos comisionados electorales, a saber, uno por el Partido Popular Democrático y otro por el Partido Nuevo Progresista. Ello a raíz de los resultados de las elecciones generales celebradas en noviembre de 2016.


 En lo aquí pertinente, la Enmienda XIV de la Constitución de Estados Uni-dos de América establece lo siguiente:
“[...] Ningún estado aprobará o hará cumplir ninguna ley que restrinja los pri-vilegios o inmunidades de los ciudadanos de los Estados Unidos; ni ningún estado privará a persona alguna de su vida, de su libertad o de su propiedad, sin el debido procedimiento de ley, ni negará a nadie, dentro de su jurisdicción, la igual protección de las leyes. Emda. XIV, Const, EE. UU., LPRA, Tomo 1, ed. 2016, págs. 207-208.


 El mencionado Art. 8.001 de la Ley Electoral de Puerto Rico de 1977, Ley Núm. 4 de 20 de diciembre de 1977 (16 LPRA sec. 3351 (ed. 2009)), derogado por el Art. 12,001 de la Ley Núm. 78-2011, Ley Electoral del Estado Libre Asociado de Puerto Rico, dispom'a de la forma siguiente:
“Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, reali-zaciones, proyecciones o planes. Se exceptúan de esta disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
"Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de interés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Estatal de Elecciones”.


 Tales expresiones, en referencia al antiguo Art. 8.001 de la Ley Electoral de 1977, supra, derogado por el actual Art. 12.001 de la Ley Núm. 78-2011.


 Allí, la Comisión Especial de Reforma Gubernamental del Senado expresó que el proyecto de ley —eventualmente, tras su aprobación y firma, convertido en la Ley Núm. 78-2011— tenía como uno de sus fines, entre otros, “\g\arantizar a los electores, la reducción del gasto público en camparías políticas, así como reducir al mínimo la intervención con la voluntad del electorado de elementos ajenos al proceso electoral”. Primer Informe de la Comisión Especial de Reforma Gubernamental del Senado ren-dido con enmiendas sobre el Sustitutivo de la Cámara al P. de la C. 1863 de 10 de noviembre de 2010, 4ta Sesión Ordinaria, 16ta Asamblea Legislativa, pág. 25.


 Es menester señalar que, contrario a lo expuesto por el Gobierno de Puerto Rico en su Alegato, en P.P.D. v. Gobernador I, 139 DPR 643 (1995), la situación de hechos era una distinta a la presente. Allí, si bien se impugnó explícitamente la utili-zación de fondos públicos para sufragar la publicación de anuncios, ello no se dio en el contexto de la celebración de una elección general, referéndum, plebiscito o cualquier otro evento electoral. Por el contrario, se dio en el contexto de un año en el cual la veda electoral contenida en el antiguo Art. 8.001 de la Ley Electoral de 1977 era inaplicable, puesto que la misma solo cobraba vigencia durante la ocurrencia de algún evento electoral, ya fuera una elección general, un plebiscito o referéndum, por ejemplo,